SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1111
KA 12-01759
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

KHALLIN D. BIGBY, ALSO KNOWN AS KO, ALSO KNOWN
AS CALI, DEFENDANT-APPELLANT.


DAVID P. ELKOVITCH, AUBURN, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (KRISTIN L. GARLAND OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Cayuga County Court (Thomas G.
Leone, J.), rendered August 3, 2012. Defendant was resentenced upon
his conviction of criminal sale of a controlled substance in the third
degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.




Entered:   November 8, 2013                        Frances E. Cafarell
                                                   Clerk of the Court